          Case 1:18-cv-09352-SN Document 100-9 Filed 10/26/20 Page 1 of 2




NY_ DOCS:615453.1 [99998.42025]
         Case 1:18-cv-09352-SN Document 100-9 Filed 10/26/20 Page 2 of 2


  From: Kelvyn Hernandez keivyn@biocktech.com
Subject: Invitation: ZAP ~ Real Estate ~ Legal Structure @ Tue Dec 18, 2018 7pm -
         7:30pm (EST)(eric@blocktech.com)
   Date: December 17, 2018 at 3:57 PM America/Los_Angeles
    To: eric@blocktech.com, multi@blocktech.com, kevin@blocktech.com, NICk Spanos nick@blocktech.com


 ZAP ~ Real Estate ~ Legal Structure                                                                                        more details »
  Kelvyn Hernandez is inviting you to a scheduled Zoom meeting.

  Join Zoom Meeting
  https://zoom.us/j/456282334

  One tap mobile
  +16468769923„456282334# US (New York)
  +14086380968„456282334# US (San Jose)

  Dial by your location
       +1 646 876 9923 US(New York)
       +1 408 638 0968 US (San Jose)
       +1 669 900 6833 US (San Jose)
  Meeting ID: 456 282 334
  Find your local number: https://zoom.us/u/advWisOHsu


  When           Tue Dec 18, 2018 7pm — 7:30pm Eastern Time -New York
  Where           https://zoom.us/j/456282334(map)
  Joining info    meet.google.com/dtf-pezo-vis
                  Or dial: +1 413-591-2777 PIN: 399571174#
!, Calendar      eric@blocktech.com
  Who                 kelvyn@blocktech.com -organizer
                 •    multi@blocktech.com
                 •    eric@blocktech.com
                 •    kevin@blocktech.com
                 •    Nick Spanos

 Going (eric@blocktech.com)? Yes - Mavbe - No                       more options

 I nvitation from Goopie Calendar

 You are receiving this email at the account eric@blocktech.com because you are subscribed for invitations on calendar
 eric@blocktech.com.

 To stop receiving these emails, please log in to https://www.google.com/calendar) and change your notification settings for this calendar.

 Forwarding this invitation could allow any recipient to modify your RSVP response. Learn More.


Attachments:
invite.ics (2.3 kB)
invite.ics (2.3 kB)




                                                                                                                         BTC003042
